DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/2/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1-26 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are the steps of classifying the speech as either typical or atypical and directing the speech to the appropriate speech recognizer based on the classification. Since the claims are performing actions based on whether the speech is typical or atypical, it is essential that the method actually classify the speech as either typical or atypical. The limitations of claim 5 remedies this deficiency. Claims 2-4 and 9-13 inherit this deficiency from claim 1.
Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are the speech recognizer selector which classifies the speech as either typical or atypical and directs the speech to the appropriate speech recognizer based on the classification. Since the claims are performing actions based on whether the speech is typical or atypical, it is essential that the system actually classify the speech as either typical or atypical. The limitations of claim 18 remedies this deficiency. Claims 15-17 and 22-126 inherit this deficiency from claim 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12-14 and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharifi et al. (U.S. Patent Application Publication 2017/0032781).
As per claims 1 and 14, Sharifi et al. discloses:
A computer-implemented method that when executed on data processing hardware causes the data processing hardware to perform operations (Figure 5 & Paragraph [0095]) comprising: 
receiving acoustic features of a first utterance spoken by a first user that speaks with typical speech (Figure 1, item 112 and paragraphs [0041-0042]); 
processing, using a general speech recognizer, the acoustic features of the first utterance to generate a first transcription of the first utterance (Paragraphs [0041-0042]); 
analyzing the first transcription of the first utterance to identify one or more bias terms in the first transcription for biasing an alternative speech recognizer (Figure 1, items 118 & 160 and Paragraph [0038]); 
biasing the alternative speech recognizer on the one or more bias terms identified in the first transcription (Figure 1, items 132 & 160 and Paragraph [0038]); 
receiving acoustic features of a second utterance spoken by a second user that speaks with atypical speech (Figure 1, items 102, 104 & 106 and Paragraphs (0038] & [0040] - RA-JE-ER FE-DE-RU is atypical speech); and 
processing, using the alternative speech recognizer biased on the one or more terms identified in the first transcription, the acoustic features of the second utterance to generate a second transcription of the second utterance (Figure 1, items 104, 132, 160 & 170 and paragraphs [0046] & [0048-0050]).
Claim 14 is directed to a computer system for executing the method of claim 1, so is rejected for similar reasons.

As per claims 12 and 25, Sharifi  et al. discloses all of  the limitations of claims 1 and 14 above. Sharifi et al. further discloses:
the first utterance is captured by a first user device associated with the first user; and the data processing hardware resides on the first user device (Figure 5 and paragraphs [0094-0095] & [0099] – the capture and processing may be done on the processor of a mobile device).

As per claims 13 and 26, Sharifi  et al. discloses all of  the limitations of claims 1 and 14 above. Sharifi et al. further discloses:
the first utterance is captured by a first user device associated with the first user; and the data processing hardware resides on a remote computing device in communication with the first user device (Figure 5 and paragraphs [0094-0095] & [0099] – the capture may be done on a mobile device and part or all of the processing on a remote connected server).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi et al. (U.S. Patent Application Publication 2017/0032781) in view of Nuta et al. (U.S. Patent Application Publication 2016/0316059).
As per claims 2 and 15, Sharifi et al. discloses all of the limitations of claims 1 and 14 above. Sharifi et al. fails to disclose but Nuta et al. in the same field of endeavor discloses:
displaying the second transcription of the second utterance on a display of a user device associated with the first user (Paragraph [0036] – the transcript can be displayed to any or all users).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method and system of Sharifi et al. with the transcript display of Nuta et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi et al. (U.S. Patent Application Publication 2017/0032781) in view of Rudzicz et al. (U.S. Patent Application Publication 2014/0195227).
As per claims 3 and 16, Sharifi et al. discloses all of the limitations of claims 1 and 14 above. Sharifi et al. fails to disclose but Rudzicz et al. in the same field of endeavor discloses:
generating a synthetic speech representation for the second transcription of the second utterance; and providing the synthetic speech representation for audible output from a user device associated with the first user (Paragraphs [0025], [0037] & [0070-0071] – the speech of a user is recognized and adjusted prior to audio output).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method and system of Sharifi et al. with the audio output of Rudzicz et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi et al. (U.S. Patent Application Publication 2017/0032781) in view of Naor et al. (U.S. Patent Application Publication 2021/0339024).
As per claims 4 and 17, Sharifi et al. discloses all of the limitations of claims 1 and 14 above. Sharifi et al. fails to disclose but Naor et al. in the same field of endeavor suggests:
performing speaker recognition on the acoustic features of the second utterance to identify the speaker of the second utterance as the second user that speaks with atypical speech; and selecting the alternative speech recognizer to perform speech recognition on the acoustic features of the second utterance based on the speaker recognition performed on the acoustic features of the second utterance identifying the second user as the speaker of the second utterance (Paragraph [0403] – speaker verification is conducted on the speaker in order to identify the speaker as having dysarthria. In the listed embodiment, if the speaker is not verified by the pre-onset baseline, the speaker is identified with dysarthria. It would be an obvious variation to verify speakers with a post onset baseline to identify them as a speaker having dysarthria.).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method and system of Sharifi et al. with the speaker verification of Naor et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

Claims 5-8 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi et al. (U.S. Patent Application Publication 2017/0032781) in view of Zhao et al. (U.S. Patent Application Publication 2017/0236511).
As per claims 5 and 18, Sharifi et al. discloses all of the limitations of claims 1 and 14 above. Sharifi et al. fails to disclose but Zhao et al. in the same field of endeavor discloses:
generating, using a speech classifier model, an output indicating that the acoustic features of the second utterance are associated with an utterance spoken by a speaker with atypical speech (Figure 3, item 320 and Paragraph [0041] – The system determines that the received speech includes disfluent speech); and 
selecting the alternative speech recognizer to perform speech recognition on the acoustic features of the second utterance based on the output generated by the speech classifier model that indicates the acoustic features of the second utterance area associated with the utterance spoken by the speaker with atypical speech (Figure 3, item 330 and Paragraphs [0044-0045] – The system determines that the received speech includes disfluent speech and uses a different acoustic model, grammar and system parameters to process the disfluent speech).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method and system of Sharifi et al. with the disfluency analysis of Zhao et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

As per claims 6 and 19, the combination Sharifi et al. and Zhao et al. discloses all of the limitations of claims 5 and 18 above. Zhao et al. in the combination further discloses:
the speech classifier model is trained on atypical training utterances that include respective labels indicating that the atypical training utterances are spoken by speakers with atypical speech (Paragraph [0043] – specific training data for each type of disfluent speech is utilized to train the HMM).

As per claims 7 and 20, the combination Sharifi et al. and Zhao et al. discloses all of the limitations of claims 6 and 19 above. Zhao et al. in the combination further discloses:
the atypical training utterances include utterances spoken by speakers who have at least one of apraxia of speech, deaf speech, cluttering, developmental verbal dyspraxia, dysarthria, dysprosody, a speech sound disorders, slurred speech, stuttering, a voice disorder, or a lisp (Paragraph [0043] – specific training data for each type of disfluent speech is utilized to train the HMM. This includes stammering (i.e. stuttering)).

As per claims 8 and 21, the combination Sharifi et al. and Zhao et al. discloses all of the limitations of claims 6 and 19 above. Zhao et al. in the combination further discloses:
the speech classifier model is further trained on typical training utterances that include respective labels indicating that the typical training utterances are spoken by speakers with typical speech (Paragraphs [0024], [0027] & [0043] – fluent speech is used to train the default ASR modules).

Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi et al. (U.S. Patent Application Publication 2017/0032781) in view of Lloyd et al. (U.S. Patent 8,396,709).
As per claims 9 and 22, Sharifi et al. discloses all of the limitations of claims 1 and 14 above. Sharifi et al. fails to disclose but Lloyd et al. in the same field of endeavor discloses:
analyzing the first transcription of the first utterance to identify one or more bias terms in the first transcription comprises identifying the one or more bias terms by identifying non-functional terms in the first transcription (Claim 1 – language models are selected based on identified keywords. Since keywords are non-functional terms and non-functional terms is not defined, the limitations are met).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method and system of Sharifi et al. with the term identification of Lloyd et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi et al. (U.S. Patent Application Publication 2017/0032781) in view of Rose et al. (U.S. Patent Application Publication 2019/0392055).
As per claims 10 and 23, Sharifi et al. discloses all of the limitations of claims 1 and 14 above. Sharifi et al. fails to disclose but Rose et al. in the same field of endeavor discloses:
analyzing the first transcription of the first utterance to identify one or more bias terms in the first transcription comprises performing a term frequency-inverse document frequency (tf-idf) analysis on the first transcription to identify the one or more bias terms (Paragraphs [0039] & [0049-50]).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method and system of Sharifi et al. with the TD-IDF analysis of Rose et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi et al. (U.S. Patent Application Publication 2017/0032781) in view of Wasserblatt et al. (U.S. Patent Application Publication 2015/0032448).
As per claims 10 and 23, Sharifi et al. discloses all of the limitations of claims 1 and 14 above. Sharifi et al. fails to disclose but Wasserblatt et al. in the same field of endeavor discloses:
analyzing the first transcription of the first utterance to identify one or more bias terms in the first transcription comprises identifying mutual information included in multiple transcriptions generated by the general speech recognizer during an ongoing conversation between the first user and the second user (Paragraphs [0033]).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method and system of Sharifi et al. with the mutual information analysis of Wasserblatt et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN S LELAND III/Primary Examiner, Art Unit 2677